DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019, 1/14/2020, and 9/15/2020 has been considered by the examiner.

Election/Restrictions
Applicant's election of Group I and species A, Claims 1-12, without traverse in the reply filed on 06/30/2022 is acknowledged. 

Claim Objection 
Claims 4, 9, and 11-12 are objected to because of the following informalities:  
Claim 4: please amend “the graphene” to “the graphene layer”. 
Claim 9: please amend “and tantalum oxide” to “and tantalum oxide.”
Claims 11-12: please amend “the nanowires” to recite “the plurality of nanowires” for consistency with claim 10. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 6 recites the limitation “wherein the metal mesh comprises a metal selected from the group consisting of silver, as silver, gold, platinum, iridium, rhodium, palladium, rhenium, osmium, tungsten, titanium, tantalum, and alloys thereof” [emphasis added by Examiner]. It is unclear if “as silver” is simply a typo, or if the limitation is intended to refer to arsenic silver (i.e., As silver). 
Regarding claim 10, claim 10 recites “the system according to claim 1, further comprising a plurality of nanowires” which is unclear if a plurality of nanowires refer to the sensing electrode or the reference electrode in the pH sensor or the porous electrode, or refers to an additional element (i.e., nanowires) which are different from the elements recited in claim 1.  Therefore, the scope of claim 10 is indefinite. Claims 11-12 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 10. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Graphene channel liquid container field effect transistor as pH sensor, Journal of Nanomaterials, 2014, http://dx.doi.org/10.1155/2014/547139). Hess et al. (Graphene transistors with multifunctional polymer brushes for biosensing applications, ACS Applied Materials & Interfaces, 2014, 6, 9705-9710) is used as evidence for claim 1. Ye et al. (Thickness-dependent strain effect on the deformation of the graphene-encapsulated Au nanoparticles, Journal of Nanomaterials, 2014, http://dx.doi.org/10.1155/2014/98967) is used as evidence for claim 3.

Regarding claim 1, Li teaches a system (a graphene field effect transistor system shown in the following Fig.2 in Li). The limitation “for detecting neurotransmitters” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Li teaches a graphene field effect transistor shown in the following Fig.2, which can be configured to perform the intended use, as evidenced by Hess, who used a graphene field effect transistor shown in Fig.1 for the detection of the neurotransmitter acetylcholine (the Introduction section). The system comprising:
a porous electrode (graphene electrode shown in the following Fig.2; a graphene electrode is a porous electrode);
a pH sensor (source and drain electrodes in the following Fig.2) attached to the porous electrode (see the following Fig.2), wherein the pH sensor comprises a sensing electrode and a reference electrode (a source electrode and a drain electrode in Fig.2); The limitations “pH”, “sensing”, and “reference” are intended use limitations [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Li teaches  interdigital source and drain electrodes in the field effect transistor device shown in Fig.2 are configured to specifically perform the intended use as a pH sensor (see the measured pH results in Figs. 4-5);    
an electronic circuitry in communication with the pH sensor (a semiconductor parameter analyzer shown in Fig.2 in communication with the pH sensor).  


    PNG
    media_image1.png
    390
    619
    media_image1.png
    Greyscale


Regarding claim 2, Li teaches the system according to claim 1, wherein the porous electrode comprises a graphene layer (the above Fig.2 shows the graphene layer as the porous electrode).  

Regarding claim 3, Li teaches the system according to claim 2, wherein the graphene layer has a thickness of about 0.1 nm to about 1 nm (the graphene on copper is single crystal and monolayer graphene (MG) without defect peak (the first paragraph in Col. 2 on page 3); the thickness of monolayer graphene is 0.335 nm, as evidenced by Ye (the first paragraph in Col. 2 in section 2 on page 2). Thus, Li does teach a graphene layer having a thickness of 0.335 nm, falling within the claimed range).     

Regarding claim 8, Li teaches the system according to claim 1, further comprising a metal oxide in contact with the sensing electrode (Fig.1 shows the that source and drain electrodes comprising a metal oxide, SiO2).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 2 above, and in view of Xu et al. (Nanocomposites of graphene and graphene oxides: synthesis, molecular functionalization and application in electrochemical sensors and biosensors. A review. Microchim. Acta (2017) 184: 1-44).

Regarding claim 4, Li teaches the system according to claim 2. Li does not teach wherein the graphene layer is doped.
Xu conducted a review on synthesis, functionalization and application of graphene nanomaterials including graphene, graphene oxides (GOs), and doped graphene (oxides) (abstract). Xu further teaches heteroatom-doped graphenes (section of heteroatom-doped graphenes on pages 4-5) since doping with heteroatoms is an effective way to adjust the electronic, mechanical properties and electrochemical activities of graphene (the 2nd paragraph in Col. 2 on page 4 in section of heteroatom-doped graphenes).   
Li and Xu are considered analogous art to the claimed invention because they are in the same field of electrochemical sensors using graphene nanomaterial. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porous graphene electrode in Li to heteroatom-doped graphene, as taught by Xu since doping with heteroatoms is an effective way to adjust the electronic, mechanical properties and electrochemical activities of graphene (the 2nd paragraph in Col. 2 on page 4 in section of heteroatom-doped graphenes) and can consequently enhance the adsorption and activation of analytes, promote charge transfer and facilitate further modification with functional moieties, resulting in improved performance when being used for the construction of electrochemical sensors (2nd full paragraph in Col. 1 on page 5). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 1 above, and in view of Yazami (US Pat. Pub. 2010/0141211 A1). Hess et al. ( Graphene transistors with multifunctional polymer brushes for biosensing applications, ACS Applied Materials & Interfaces, 2014, 6, 9705-9710) is used as evidence for claim 1.

Regarding claims 5-6, Li teaches the system according to claim 1. 
Li does not teach wherein the porous electrode is metal mesh, of instant claim 5; and wherein the metal mesh comprises a metal selected from the group consisting of silver, as silver, gold, platinum, iridium, rhodium, palladium, rhenium, osmium, tungsten, titanium, tantalum, and alloys thereof, of instant claim 6.
Yazami teaches a hybrid electrochemical generator with a anode (title), wherein generator further comprises a current collector provided in contact with the positive electrode.  Useful current collectors include, for example,  a titanium metal grid and a titanium metal mesh [paras. 0044, 0048].
Li and Yazami are considered analogous art to the claimed invention because they are in the same field of electrochemical electrodes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the porous graphene electrode in Li to a metal mesh such as a titanium metal mesh, as taught by Yazami. The simple substitution of one known element for another (i.e., a titanium metal mesh for a graphene porous electrode) is likely to be obvious when predictable results are achieved (i.e., measurement of sample pH) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 1 above, and in view of Kumar et al. (Time-dependent pH sensing phenomena using CdSe/ZnS quantum dots in EIS structure, Nanoscale Research Letters, 2014, 9, 179). Hess et al. ( Graphene transistors with multifunctional polymer brushes for biosensing applications, ACS Applied Materials & Interfaces, 2014, 6, 9705-9710) is used as evidence for claim 1.

Regarding claim 7, Li teaches the system according to claim 1. Li does not teach wherein the system further comprises a polymer layer in contact with the porous electrode.  
Kumar teaches time-dependent pH sensor (electrolyte insulator semiconductor) structure (abstract). Fig.2 shows schematic diagram of CdSe/ZnS QD sensor in EIS structure, wherein an insulation layer of epoxy was used to pack the chip except sensing area (the first paragraph in Col. 1 on page 3). 
Li and Kumar are considered analogous art to the claimed invention because they are in the same field of electrochemical sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphene field effect transistor in Li by using an insulation layer of epoxy to pack the transistor chip except sensing area, as taught by Kumar. One of ordinary skill in the art before the effective filling date of the claimed invention would recognize that the insulating layer of epoxy would protect the sensor including leads of the electrodes and the substrate material while exposing only the active area of the sensor where the electrodes are disposed. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 8 above, and in view of Kurzweil  (Metal oxides and ion-exchanging surfaces as pH sensors in liquids: state-of-the-art and outlook, Sensors, 2009, 9, 4955-4985). Hess et al. ( Graphene transistors with multifunctional polymer brushes for biosensing applications, ACS Applied Materials & Interfaces, 2014, 6, 9705-9710) is used as evidence for claim 1.

Regarding claim 9, Li teaches the system according to claim 8. Li further teaches wherein the metal oxide is SiO2, as outlined in the rejected claim 8. Li does not teach wherein the metal oxide is selected from the group consisting of silver oxide, platinum oxide, ruthenium oxide, rhenium oxide, rhodium oxide, osmium oxide, palladium oxide, titanium oxide, and tantalum oxide.  
Kurzweil reviewed state-of-the-art of proton sensitive metal oxides as pH sensors (abstract). Kurzweil further teaches wherein platinum metal oxides are presented as materials which are able to replicate similar proton-exchange processes occurring at common glass membranes (section 1 on page 4955); and platinum oxide surfaces were found to be able to exchange protons with aqueous solutions (section 4.1 on page 4965). In addition to platinum oxide,  Kurzweil further teaches the use of ruthenium oxide as the pH sensitive material for pH sensors (section 4.1 and Table 5). 
Li and Kurzweil are considered analogous art to the claimed invention because they are in the same field of pH sensors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the metal oxide SiO2 in Li to the metal oxide such as platinum oxide and ruthenium oxide as the pH sensitive material, as taught by Kurzweil. The simple substitution of one known element for another (i.e., platinum oxide or ruthenium oxide for SiO2 on the pH sensing electrode)  is likely to be obvious when predictable results are achieved (i.e., measurement of sample pH) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claim 1 above, and in view of Yu  (US Pat. Pub. 2012/0048733 A1). Hess et al. (Graphene transistors with multifunctional polymer brushes for biosensing applications, ACS Applied Materials & Interfaces, 2014, 6, 9705-9710) is used as evidence for claim 1.

Regarding claims 10-12, Li teaches the system according to claim 1. Li further teaches the source and drain electrodes as the pH sensor, as outlined in the rejected claim 1 above, and the source and drain electrodes comprising silicon dioxide as shown in Fig.1. 
Li does not teach wherein the system further comprising a plurality of nanowires, of instant claim 10; wherein the nanowires comprise a metal oxide, of instant claim 11; and wherein the nanowires comprise doped or undoped silicon dioxide, of instant claim 12.  
Yu teaches an ion sensor including: a conductive base structure including a substrate and an electrode film formed on the substrate; a plurality of ion-sensitive nanorods protruding from the electrode film; and an encapsulant enclosing the conductive base structure, surrounding the ion-sensitive nanorods, and formed with a window for exposing the ion-sensitive nanorods (abstract). Yu further teaches each of the ion sensitive nanorods 3 comprising a conductive core 31 formed on the electrode film 22 and an  ion-sensitive layer 32 formed on and enclosing the conductive core 31. The ion selective layer 32 is made from an ion-sensitive material different from the electrically conductive material of the conductive core 31 [para. 0023]. The ion-sensitive material is preferably titanium dioxide, tin dioxide, zinc oxide, ruthenium oxide, or iridium oxide, and more preferably titanium dioxide [para. 0026]. Note that many of the above metal oxides in the list of the ion sensitive material are also used as the material for the metal oxide nanowires that work as pH sensors described in specification of this application [para. 0066]. 
Li and Yu are considered analogous art to the claimed invention because they are in the same field of pH sensors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pH sensor in Li to provide a plurality of metal oxide nanowires such as the ion-selective metal oxide nanorod taught by Yu, as the pH sensor, because a plurality of ion-sensitive nanowires enlarge a contact surface of the ion sensor for measuring ion concentration of a solution ([para. 0013] in Yu).
Li modified by Yu does not teach wherein the nanowires comprising doped or undoped silicon in place of the metal oxide nanowires that work as the pH sensor. 
Li teaches silicon dioxide in place of the source and drain electrodes that work as the pH sensor, as shown in Fig.1 in Li. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also have silicon dioxide in place of the metal oxide nanowires. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Note: for the purpose of examination, Examiner interprets “nanowires” in claim 10 as metal oxide nanowires that work as pH sensors in light of the specification [paras. 0066-0067], “silicon” in claim 12 as “silicon oxide” in light of the specification [para. 0068] since Applicant elects species A.

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Zhu et al. (A solid-gated graphene fet sensor for PH measurements, 2015 28th IEEE International Conference on Micro Electro Mechanical Systems (MEMS), 10.1109/MEMSYS.2015.7051097) teaches a graphene field effect transistor (GFET) nanosensor for detection of analytes such as pH shown in Fig.6. Lee et al. (Development of a highly-sensitive acetylcholine sensor using a charge-transfer technique on a smart chip, Trends in Analytical Chemistry, 2009, 28(2), 196-203) teaches a field effect transistor for detecting acetylcholine (ACh), which is the first identified neurotransmitter. Qu et al. (US 2012/0094192 A1) teaches composite nanowires comprising a transition metal core and a metal oxide shell. Van Rooyen et al. (US 2016/0265047 A1) teaches a graphene FET device for analyzing DNA sequence based on monitoring changes in hydrogen ion concentration (pH). Wang et al. (US 2016/0268061 A1) teaches metal oxide anchored graphene and carbon nanotube hybrid foam, wherein nanowires and carbon nanotubes attached to a graphene layer, shown in Fig.2.   
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795